857 F.2d 682
STEAD MOTORS OF WALNUT CREEK, Plaintiff-Appellee,v.AUTOMOTIVE MACHINISTS LODGE NO. 1173, INTERNATIONALASSOCIATION OF MACHINISTS AND AEROSPACE WORKERS,Defendant-Appellant.
No. 87-2053.
United States Court of Appeals,Ninth Circuit.
Sept. 28, 1988.

Prior report:  9th Cir., 843 F.2d 357.
Before GOODWIN, Chief Judge, BROWNING, WALLACE, HUG, TANG, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, NELSON, CANBY, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, BRUNETTI, KOZINSKI, NOONAN, THOMPSON, O'SCANNLAIN, LEAVY and TROTT, Circuit Judges.

ORDER

1
Upon the vote of a majority of the nonrecused active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.